

LOCK-UP AGREEMENT


THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of
December ___, 2010, by and among Piper Acquisition III, Inc., a Nevada
corporation (the "Company") and _________ (the “Holder”), including the Holder’s
successors and permitted assigns.


     WHEREAS, on December __, 2010, effective December 1, 2010, the Company,
First Street Hospital, L.P. (“Hospital”) , First Surgical Woodlands, L.P.
(“Woodlands”), First Street Surgical Center, L.P. (“Surgical Center”), First
Surgical Partners, L.L.C. (“Partners” and together with Hospital, Woodlands and
Surgical Center, the “Entities”) and the partners and/or members of the
Entities, including the Holder, entered into a Contribution Agreement (the
“Contribution Agreement"), pursuant to which the Company acquired the Entities
(the “Contribution”);


     WHEREAS, at the effective time of the Contribution, the Holder shall
receive shares of the Company's common stock in connection with the Contribution
(the “Shares”);


     WHEREAS, the execution and delivery of this Agreement is a
condition precedent to the consummation of the Contribution and the other
transactions contemplated by the Contribution Agreement;


     WHEREAS, the Holder understands that the Company and its shareholders will
enter into and close a contribution agreement or similar arrangement (the
“Reverse Merger”) with a corporation that files periodic reports with the U.S.
Securities Exchange Commission (the “Shell”) and, upon closing the Reverse
Merger, the Holder will contribute the Shares to the Shell in exchange for
shares of common stock of the Shell;


WHEREAS, the Holder understands and agrees that the agreements, covenants,
restrictions and responsibilities set forth in this Agreement shall remain
binding upon Holder and in full effect with respect to the securities of the
Shell that the Holder receives in exchange for the Shares (the “Shell
Securities” and together with the Shares, the “Securities”).


     NOW, THEREFORE, in consideration of the foregoing and of the
mutual covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, there parties hereto agree as follows:


     1.   Lock-up Agreement; Clawback.


          (a) The Holder agrees that it shall not transfer, offer, pledge, sell,
contract to sell, grant any options for the sale of or otherwise dispose of,
directly or indirectly, any Securities held by such Holder through December 1,
2020. If requested by an underwriter of Common Stock, each Holder will
reaffirm the agreement set forth in this Section 1 in a separate writing in a
form satisfactory to such underwriter. The Company may impose
stop-transfer instructions with respect to the Securities.

 
 

--------------------------------------------------------------------------------

 


          (b) Notwithstanding the foregoing, the restrictions set forth in
Section 1(a) above shall not apply to (A) the sale by the Holder of up to 10% of
the Holder’s Securities per year, (B) transfers (i) as a bona fide gift or
gifts, provided that the donee or donees thereof agree to be bound in writing by
the restrictions set forth herein, or (ii) to any trust for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that the trustee of the trust agrees to be bound in writing by the
restrictions set forth herein, and provided further that any such transfer shall
not involve a disposition for value, (C) with the prior written consent of the
Board of Directors of the Company, or (D) the exchange of the Shares for shares
of common stock of the Shell in connection with the Reverse Merger.  For
purposes of this Letter Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.


(c) The Shares, the Shell Securities or any securities issued in exchange of the
Shares shall be returned to the Company for cancellation upon the Holder’s (A)
breach of this Agreement, (B) breach of the Non-Compete Agreement entered by and
between the Company and Holder, (C) breach of the Voting Agreement entered by
and between the Company and Holder (D) failure to maintain the required medical
license by Holder or Holder’s affiliates, (E) the commencement, whether
voluntary or involuntary, of any bankruptcy documentation by the Holder.


     2.   Piggyback Registrations. If the Company, or any successor, proposes to
file any registration statement under the Securities Act for purposes of an
offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding Registration Statements relating to employee benefit
plans or other compensatory arrangements or with respect to corporate
reorganizations, or other transactions under Rule 145 of the Securities
Act), the Company agrees that it will use its best efforts to include 10% of the
Shares or Shell Securities, as applicable, on such registration statement.


        3.  Restrictive Legend.  All certificates representing the Securities
deliverable to the Holder pursuant to the Contribution or the Reverse Merger and
any certificates subsequently issued with respect thereto or in substitution
therefor shall bear a legend substantially as follows, in addition to any legend
the Company determines is required pursuant to any applicable legal requirement
including the standard legend required under the Securities Act of 1933, as
amended:


     "The shares represented by this certificate may not be offered,
sold, pledged, transferred or otherwise disposed of except in accordance with
the requirements of the Securities Act of 1933, as amended, and the
other conditions specified in that certain Contribution Agreement dated as of
December 1, 2010 and that certain Lock-Up Agreement dated as of December 1,
2010, copies of which agreements the Company will furnish, without charge, to
the holder of this certificate upon written request therefor."


The Company, at its discretion, may cause a stop transfer order to be
placed with its transfer agent(s) with respect to the certificates representing
the Securities.

 
2

--------------------------------------------------------------------------------

 


       4. Miscellaneous.


            (a)  Amendments and Waivers. The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given without the written consent of the Company
and the Holder.


            (b)  Notices. All notices and other communications provided for
or permitted hereunder shall be made in writing by hand-delivery, registered
first- class mail, telex, telecopier, or any courier guaranteeing overnight
delivery to the addresses for the Holder and the Company set forth in the
Contribution Agreement.  All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five business days after being deposited in the mail, postage prepaid, if
mailed; when answered back, if telexed; when receipt is acknowledged, if
telecopied; or at the time delivered if delivered by an air courier guaranteeing
overnight delivery.


          (c)  Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns as
permitted hereunder of each of the parties.  Specifically, the Holder
understands and agrees that the agreements, covenants, restrictions and
responsibilities set forth in this Agreement shall remain binding upon Holder
and in full effect with respect to the Securities of the Shell that the Holder
receives in exchange for the Shares.


          (d)  Counterparts. This Agreement may be executed in any number
of counterparts and by the parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.


          (e)  Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.


          (f)  Governing Law. This agreement shall be governed by and
construed in accordance with the laws of the State of Nevada without giving
effect to the conflicts of law provisions thereof.


          (g)  Specific Performance. The parties hereto acknowledge that
there would be no adequate remedy at law if any party fails to perform any of
its obligations hereunder, and accordingly agree that each party, in addition to
any other remedy to which it may be entitled at law or in equity, shall be
entitled to compel specific performance of the obligations of any other party
under this Agreement in accordance with the terms and conditions of this
Agreement in any court of the United States or any State thereof having
jurisdiction.


          (h)  Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

 
3

--------------------------------------------------------------------------------

 
 
          (i)  Additional Actions and Documents. The parties hereto shall
take or cause to be taken such further actions, shall execute, deliver and file,
or cause to be executed, delivered or filed, such further documents
and instruments, and shall obtain such consents as may be necessary or as the
other party may reasonably request, without the payment of further
consideration, in order fully to effectuate the purposes, terms and conditions
of this Agreement.


     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.


COMPANY:
 
HOLDER:
     
PIPER ACQUISITION III. Inc.
         
By:
     
    
    

Name:
   
Title:
   

 
 
4

--------------------------------------------------------------------------------

 